F I L E D
                                                                         United States Court of Appeals
                                                                                 Tenth Circuit
                         UNITED STATES COURT OF APPEALS
                                                                                 AUG 26 1999
                                    TENTH CIRCUIT
                                                                             PATRICK FISHER
                                                                                       Clerk

 UNITED STATES OF AMERICA,

           Plaintiff-Appellee,
 v.                                                            No. 99-2045
 JEANETTE M. TRUJILLO,                                 (D.C. No. CIV-98-1051-JC)
                                                               (D. N.M.)
           Defendant-Appellant.


                                 ORDER AND JUDGMENT*


Before SEYMOUR, Chief Judge, BALDOCK, and HENRY, Circuit Judges.**


       Defendant Jeanette M. Trujillo pled guilty in federal district court to armed

bank robbery in violation of 18 U.S.C. § 2113(a) & (d) and 18 U.S.C. § 2. Plaintiff

did not move to withdraw her guilty plea and did not perfect a direct criminal appeal.

Instead, Plaintiff filed a petition to vacate her sentence under 28 U.S.C. § 2255 in the

district court claiming ineffective assistance of counsel. According to Plaintiff, defense


       *
          This order and judgment is not binding precedent, except under the doctrines of
law of the case, res judicata, and collateral estoppel. The court generally disfavors the
citation of orders and judgments; nevertheless, an order and judgment may be cited under
the terms and conditions of 10th Cir. R. 36.3.
       **
         After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist the determination of this
appeal. See Fed. R. App. P. 34(a)(2)(C); 10th Cir. R. 34.1(G). The case is therefore
ordered submitted without oral argument.
counsel failed to properly advise her as to the consequences of her guilty plea. In a

thorough Memorandum Opinion and Order, the district court summarily dismissed the

petition. See Rule 4 of the Rules Governing § 2255 Petitions. Now before us is

Plaintiff’s application for a certificate of appealability. See 28 U.S.C. § 2253(c).

       A defendant may appeal the denial of a § 2255 petition only if “a circuit justice or

judge” issues a certificate of appealability. 28 U.S.C. § 2253(c)(1)(B). A certificate of

appealability “may issue . . . only if the applicant has made a substantial showing of the

denial of a constitutional right.” Id. § 2253(c)(2). We conclude that Petitioner has failed

to make the required showing.

       We have thoroughly reviewed Defendant’s application for a certificate of

appealability, her brief, the district court’s order, and the entire record before us. We

conclude the Plaintiff’s claims are meritless substantially for the reasons set forth in the

district court’s Memorandum Opinion and Order dismissing the petition. Because

Plaintiff has not made a substantial showing of the denial of a constitutional right, we

deny her request for a certificate of appealability and dismiss the appeal.

       CERTIFICATE OF APPEALABILITY DENIED; APPEAL DISMISSED.

                                           Entered for the Court,



                                           Bobby R. Baldock
                                           Circuit Judge



                                              2